Baldwin, J.
Upon the ruling of this .court in the cases of Childs, Sanford & Co., v. John Hyde & Co., 10 Iowa 294, and Pecker v. Cannon and Scott’s Administrators, ante, this cause must be reversed.
We cannot see the distinction between the case of Pecker v. Cannon and Scott’s Administrators, and the one now before the court. The former was commenced after Scott’s death, the latter prior to his decease. This does not change the relation of the parties. Those cases were decided upon the principle that the suit could not be prosecuted against -the administrators jointly with the survivors.
The motion should have been sustained.
Judgment reversed.